Mr. Justice Harris delivered the opinion of the court. Abstract of the Decision. 1. Pleading, § 466*—when defective count in declaration sufficient after verdict. A count in a declaration which states a good cause of action in a defective way is good after verdict. 2. Railroads, § 583*—when evidence of wanton or toilful negligence sufficient to go to fury. In an action against a railroad company to recover for the death of a pedestrian alleged to have been struck by one of defendant’s through trains while the deceased was attempting to cross defendant’s tracks near its depot, evidence held sufficient to go to the jury on the question whether the defendant was guilty of wanton and willful negligence, it appearing that at the place where deceased attempted to cross the tracks the defendant had constructed a cinder path leading up to its tracks, and that the engine was running at a high and dangerous rate of speed, without a headlight or a hell being rung. 3. Railroads, § 577*—admissibility of evidence. In an action against a railroad company for wrongfully causing the death of plaintiff’s intestate alleged to have resulted through the negligent operation of defendant’s train so as to strike the deceased when he was attempting to cross defendant’s tracks at a point near defendant’s depot,, evidence as to the locality, streets and cross-streets, location of depot and acts of the defendant in the building of a cinder walk, tending to prove that the travel of such way was by the defendant’s invitation, held properly admitted. 4. Railroads, § 593*—when instruction as to wilful and wanton negligence erroneous. In an action against a railroad company to recover for the death of a pedestrian alleged to have been caused by being struck by one of defendant’s trains while deceased was attempting to cross defendant’s railroad tracks, an instruction directing the jury to find for plaintiff if they believed from the evidence that the defendant carelessly and negligently operated its train in the manner and form as charged in the declaration and that such negligence amounted to wanton and wilful negligence, held erroneous as not confining the jury to a count in the declaration in which wanton and wilful negligence was charged and also objectionable as not stating the facts that constitute wanton and wilful negligence. 5. Death, § 73*—when instruction on question of damages objectionable. In an action for death resulting from wrongful act, an instruction stating that the plaintiff is not required “to furnish, in the proofs, any definite or specific basis for the computation of, said damages, hut that such question is for the jury to determine as practical men according to the evidence and all the facts and circumstances proven in the case,” held objectionable as not limiting the pecuniary injuries resulting to the widow and next of kin, and the giving of the instruction held reversible error.